Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 1 of 9



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


                                   CASE NO.

 LINDA NICHOLS,



         Plaintiff,


 vs.

 ROYAL CARIBBEAN CRUISES LTD., a
 Liberian Corporation,

                   Defendant.
 ______________________________________/

                             COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff's, LINDA NICHOLS, sues Defendant, ROYAL CARIBBEAN CRUISES LTD.,

 a Liberian corporation with its principal place of business in Florida, and alleges:

                                   PARTIES, JURISDICTION AND VENUE

 1.      Plaintiff, LINDA NICHOLS is a permanent resident of the State of Missouri and

 is sui juris.

 2.      Defendant ROYAL CARIBBEAN is a Liberian corporation with its principal place of

 business in Miami, Miami-Dade County, Florida. For federal jurisdictional purposes, it is both a

 citizen of Liberia and a citizen of Florida.

 3.      This court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 1332 as the

 amount in controversy is in an amount exceeding Seventy Five Thousand Dollars and No/100

 ($75,000.00) Dollars, as evidenced by the injuries alleged in Paragraph 12 below, and complete

 diversity exists between the parties.




                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 2 of 9


 4.      At all material times, the Defendant has had its principal place of business in Florida an

 has conducted ongoing substantial and not isolated business activities in Miami-Dade County,

 Florida, such as operating maritime cruise vessels for paying passengers, including the Plaintiff,

 so that in personam jurisdiction exists in the United States District Court for the Southern

 District of Florida.

 5.      This court also has personal jurisdiction over the parties as Defendant ROYAL

 CARIBBEAN was at all material times doing business and having its principal place of business

 in Miami-Dade County, thereby being subject to the personal jurisdiction of this Court.

 6.      The Plaintiff LINDA NICHOLS has complied with all conditions precedent to bringing

 this action. Specifically, pursuant to the requirements of the Passenger Ticket Contract between

 the Defendant and Plaintiff, the Plaintiff sent written notice her claim to the Defendant on

 August 20th 2019 which was received by and acknowledged by the Defendant on August 29th

 2019.


  7.     In the operative ticket contract, the Defendant requires fare paying passengers such as the

  Plaintiff to bring any lawsuit against it arising out of injuries or events occurring on the cruise

  voyage in this federal judicial district. Further, the Defendant's principal place of business is

  located in Miami-Dade County Florida. Accordingly, venue is proper in this Court.


                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS


 8. At all times material hereto, Defendant owned, operated, managed, maintained and/or

 controlled the vessel, the Liberty of the Seas.

 9. At all times material hereto the Defendant had exclusive custody and control of the vessel the

 Liberty of the Seas.

 10.   Defendant ROYAL CARIBBEAN has at all material times the been engaged in the


                                                       2
                  GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
            Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                          www.injuryattorneyfla.com
Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 3 of 9



 business of providing marine cruises to paying passengers, operating the vessel “Liberty of the

 Seas ” among others, for that purpose.

 11.   On or about May 11th 2019 the Plaintiff LINDA NICHOLS was a paying passenger aboard

 the Liberty of the Seas which was in navigable waters.

 12.   On or about May 11th 2019 the Plaintiff was walking on the pool deck near the towel return

 area when she suddenly fell on a wet, foreign, or transitory substance causing her fall and to

 sustain severe injuries including, but not limited to, a compression fracture of her thoracic

 vertebrae, an injury to her left wrist which required surgery to repair, an injury to her left

 shoulder which also required open surgery and internal fixation hardware and attendant post

 operative care and physical therapy.

 13.   The wet, foreign, or transitory substance was not open and obvious and the Plaintiff had no

 way of knowing the existence of the hazardous condition.

                              COUNT I - NEGLIGENT FAILURE TO WARN


 14.    Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one


 (1) through thirteen (13) as though alleged originally herein.


 15.   At all material times, the Defendant owed the Plaintiff, as a paying passenger on its cruise


 vessel, a duty of reasonable care, including a duty to warn of dangerous conditions known or

 reasonably should have been known, to the Defendant including places where passengers are

 invited to or may reasonably expected to visit.


 16.   On or about May 11th 2019 there existed a dangerous condition on the pool deck near the




                                                       3
                  GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
            Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                          www.injuryattorneyfla.com
Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 4 of 9



 towel return of the vessel “Liberty of the Seas”; to-wit: a wet or slippery area causing her to fall

 and sustain serious injuries.


 17.    At all material times including the time referenced in the preceding paragraph, the


 Plaintiff traversed pool deck near the towel return which is an area of the ship that was in a high

 traffic area on the vessel so that the Defendant knew or should have known of the likelihood of

 the presence of a wet, foreign or transitory substance, posing a slip and fall hazard to passengers,

 but failed to undertake reasonable safety measures to warn the Plaintiff that area in a reasonably

 safe condition.


 18.   At all material times, the wet, foreign or transitory substance in the area where the Plaintiff


 fell had existed for a sufficient period of time before the Plaintiff's fall that the Defendant had

 actual or constructive knowledge of dangers that were known, or of its presence, or knew or

 should have known in the exercise of reasonable care that the wet, foreign or transitory substance

 posed a slip and fall hazard to passengers in the area, or that passengers are invited, or may be

 reasonably expected to visit, including the subject area.


 19.   As an alternative to the allegations of the preceding two paragraphs, the wet foreign and


 transitory substance in the area where the Plaintiff fell recurred so frequently and regularly that

 the Defendant by and through its employees, agents or servants knew of or should have foreseen

 its recurrence and knew or should have known of its presence.


 20.   Notwithstanding the Defendant’s actual or constructive notice of the wet, foreign or


 transitory substance in the area where Plaintiff fell, and consequent slip and fall hazard to

 passengers, the Defendant breached its duty to the Plaintiff and failed to adequately warn of the


                                                       4
                  GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
            Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                          www.injuryattorneyfla.com
Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 5 of 9



 dangerous condition before Plaintiff's fall. The Defendant thereby failed to exercise reasonable

 care for the safety of its passengers and was thereby negligent.


 21. On or about, May 11th 2019 the Defendant and/or its agents, servants and/or employees


 breached its duty to warn the Plaintiff through the following acts and/or omissions:



        a.         Failing to adequately warn the Plaintiff that the area where she fell contained a

        wet, foreign or transitory substance in the area where Plaintiff fell and was dangerous and

        or;

        b.         Failing to adequately warn Plaintiff of the slippery nature of the floor surface

        when contaminated by a wet, foreign or transitory substance and or

        c.         Failing to warn the Plaintiff of the poorly maintained flooring surface in the area

        where Plaintiff fell;

        d.         Failure to adequately warn passengers and Plaintiff of other similar falls

        previously occurring on or about the carousel on board the same vessel and/or RCCL’s

        other vessels fleet-wide; and/or

        e.         Failing to adequately mark off the area where Plaintiff fell from the wet, foreign

        or transitory substance;

 22.   At all times material hereto, Defendant knew of the foregoing dangerous conditions

 causing Plaintiff’s incident and failed to warn Plaintiff about them, or the conditions existed for a

 sufficient length of time so that Defendant, in the exercise of reasonable care under the

 circumstances, should have learned of them and warned about them. This knowledge was or

 should have been acquired through Defendant’s maintenance and/or inspections of the area

 through prior incidents involving passengers injured due to the high volume of traffic and its


                                                         5
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 6 of 9


 close proximity to the pool area of the Defendant’s vessels and/or other vessels reported within

 the cruise industry.

 23.    As a direct and proximate result of one or more of the Defendant’s negligent acts as

 described above, and hence of the negligence of the Defendant as specified above, the Plaintiff

 LINDA NICHOLS was injured in and about her body and extremities, suffered pain and mental

 anguish therefrom, incurred medical, out of pocket and other health care expense in the treatment

 of her injuries, sustained scarring, disfigurement, disability and physical impairment,

 experienced aggravation of preexisting injuries, and suffered shame, humiliation, and the loss of

 capacity to enjoy a normal life. Furthermore, she lost the benefit of the cruise, and transportation

 costs. These damages are permanent or continuing in their nature and the Plaintiff, will continue

 to sustain these damages in the future.



          WHEREFORE, the Plaintiff demands judgment against the Defendant for damages and

 the costs of this action and further demands trial by jury of all issues so triable as of right.

                                                    COUNT II

                                NEGLIGENT FAILURE TO MAINTAIN


 24. Plaintiff re-alleges, adopts and incorporates by reference the allegations in paragraphs one

       (1) through thirteen (13) as though alleged originally herein.

 25. At all material times, the Defendant owed the Plaintiff, as a paying passenger on its cruise


 vessel, a duty of reasonable care to maintain the area and surrounding area in a reasonably safe

 condition.


 26.     On or about May 11th 2019 there existed a dangerous condition on the pool deck near the




                                                         6
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 7 of 9



 towel return of the vessel “Liberty of the Seas”; to-wit: a wet or slippery area causing her to fall

 and sustain serious injuries.


 27.   At all material times including the time referenced in the preceding paragraph, the Plaintiff


 traversed the pool deck near the towel return which is an area of the ship that was in a high

 traffic area on the vessel so that the Defendant knew or should have known of the likelihood of

 the presence of a wet, foreign or transitory substance, posing a slip and fall hazard to passengers,

 but failed to undertake reasonable safety measures to maintain the area in a reasonably safe.


 28.   At all material times, the wet, foreign or transitory substance in the area where the Plaintiff


 fell had existed for a sufficient period of time before the Plaintiff's fall that the Defendant had

 actual or constructive knowledge of its presence and an opportunity to correct or warn of it, or

 knew or should have known in the exercise of reasonable care that the wet, foreign or transitory

 substance posed a slip and fall hazard to passengers in the subject area.


 29. As an alternative to the allegations of the preceding two paragraphs, the wet, foreign or

 transitory substance in the area where the Plaintiff fell recurred so frequently and regularly that

 the Defendant knew of or should have foreseen its recurrence and knew or should have known of

 its presence.


 30. Notwithstanding the Defendant’s actual or constructive notice of the wet, foreign or

 transitory substance in the area where Plaintiff fell, and consequent slip and fall hazard to

 passengers, the Defendant breached its duty to the Plaintiff and failed maintain the area where

 Plaintiff fell in dangerous condition created by the substance before Plaintiff's fall. The




                                                       7
                  GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
            Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                          www.injuryattorneyfla.com
Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 8 of 9



 Defendant thereby failed to exercise reasonable care for the safety of its passengers and was

 negligent.


 31. The Defendant's specific negligent acts or omissions consist of one or more of the following:


         a.        Failing to maintain the area and surrounding area where Plaintiff fell in a

 reasonably safe condition in light of anticipated traffic on the deck, and or anticipated purpose of

 the area;

         b.        Failing to correct the wet, foreign or transitory substance prior to Plaintiff’s fall;

         c.        Failing to use slip resistant and safe flooring surfaces and materials in the area

 where Plaintiff fell;

         d.        Failing to use non-skid or anti slip materials on the floor in the area where

 Plaintiff in question;

         e.        Failure to promulgate and/or enforce adequate policies and procedures to ensure

 that the subject area is timely, adequately and regularly inspected, monitored, cleaned and

 maintained free of slip and fall hazards and other dangerous conditions:

         f.        Failing to conduct sufficient routine inspections of the area and surrounding area

 where Plaintiff fell for slipperiness or contaminants;

         g.        Failing effectively to cordon off or mark the area where Plaintiff fell before she

 fell.


 32. As a direct and proximate result of one or more of the Defendant’s negligent acts as

 described above, and hence of the negligence of the Defendant as specified above, the Plaintiff

 was injured in and about her body and extremities, suffered pain and mental anguish therefrom,

 incurred medical, out of pocket and other health care expense in the treatment of her injuries,

 sustained scarring, disfigurement, disability and physical impairment, experienced aggravation of


                                                         8
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-21958-CMA Document 1 Entered on FLSD Docket 05/11/2020 Page 9 of 9


 preexisting injuries, and suffered shame, humiliation, and the loss of capacity to enjoy a normal

 life. Furthermore, the Plaintiff lost the benefit of the cruise and incurred transportation costs.

 These damages are permanent or continuing in their nature and the Plaintiff will continue to

 sustain these damages in the future.



         WHEREFORE, the Plaintiff demands judgment against the Defendant for damages and

 the costs of this action and further demands trial by jury of all issues so triable as of right.

         Executed, this 10th day of May 2020.

                                           Respectfully submitted,

                                           By:      s/NICHOLAS I. GERSON
                                                    NICHOLAS I. GERSON
                                                    Florida Bar No. 0020899
                                                    ngerson@gslawusa.com
                                                    filing@gslawusa.com
                                                    ybella@gslawusa.com
                                                    PHILIP M. GERSON
                                                    Florida Bar No. 127290
                                                    pgerson@gslawusa.com
                                                    EDWARD S. SCHWARTZ
                                                    Florida Bar No. 346721
                                                    eschwartz@gslawusa.com
                                                    DAVID L. MARKEL
                                                    Florida Bar No. 78306
                                                    dmarkel@gslawusa.com
                                                    GERSON & SCHWARTZ, P.A.
                                                    Attorneys for Plaintiff
                                                    1980 Coral Way
                                                    Miami, FL 33145-2624
                                                    Telephone:     (305) 371-6000
                                                    Facsimile:     (305) 371-5749




                                                       9
                  GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
            Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                          www.injuryattorneyfla.com
